          Case 2:18-cv-01290-WSS Document 217 Filed 11/13/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    KYKO GLOBAL, INC., et al,

                        Plaintiffs,                        Civil Action No. 2:18-cv-1290

          v.                                               Hon. William S. Stickman IV

    PRITHVI INFORMATION SOLUTIONS,
    LTD., et al,

                        Defendants.


                                      ORDER OF COURT

         The SSG Defendants (SSG Capital Partners I, L.P., SSG Capital Management (Hong

Kong) Limited, Edwin Wong, Andreas Vourloumis, Shyam Maheshwari, Dinesh Goel, and Ira

Syavitri Noor) filed an Emergency Motion for a Status Conference to Schedule an Evidentiary

Hearing on the Capacity of PSI, and the Standing of Kyko to Bring this Action (ECF No. 179).

The Court conducted a status conference and called for briefing on the issue of whether an

evidentiary hearing should be conducted to examine the capacity/standing issues identified by the

SSG Defendants in the motion.

         The SSG Defendants argue that PSI had no capacity to file this lawsuit because it was a

void corporation under Delaware law because of non-payment of taxes and/or failure to file a

complete annual report. Because PSI’s charter had been voided under Delaware law, the SSG

Defendants contend that it lacked the authority to initiate this litigation on September 26, 2018 and

to pursue it thereafter.1    The SSG Defendants further argue that Kyko has not adequately


1
   PSI’s certificate has been revived. Under Delaware law once a corporation has been reinstated,
all prior actions are deemed to have been done and performed “with the same force and effect and
to all intents and purposes as if the certificate of incorporation had at all times remained in full
force and effect.” 8 Del.C. §312(e).
                                                 1
         Case 2:18-cv-01290-WSS Document 217 Filed 11/13/20 Page 2 of 2




demonstrated that it owns PSI and was, therefore, empowered to revive it. Finally, the SSG

Defendants contend that Kyko lacks standing without PSI in the case.

       The Court hereby denies the SSG’s request for an evidentiary hearing without prejudice to

their ability to reassert the request at the conclusion of discovery. The initial point raised by the

SSG Defendants—that PSI’s charter was void at the initiation of this action—has been cured

pursuant to applicable Delaware law. The heart of the motion—alleging that Kyko does not have

an ownership interest in PSI—is fact laden and will best be examined at a later stage when the

parties have had a chance to take discovery and, in so doing, obtain information about their claims

and defenses.2



                                                      BY THE COURT:
November 13, 2020

                                                      /s/ William S. Stickman IV _
                                                      WILLIAM S. STICKMAN IV
                                                      UNITED STATES DISTRICT JUDGE




2
   The SSG Defendants filed extensive Motions to Dismiss raising a multitude of issues, but did
not address the standing of Kyko vis-à-vis its ownership of PSI. The current request for an
evidentiary hearing does not relate to any outstanding motion. If they believe it is warranted, after
the close of discovery, the SSG Defendants may raise the issue of Kyko’s ownership of PSI in an
appropriate dispositive motion.
                                                 2
